Exhibit 10.21 MARTEN TRANSPORT, LTD. 2 Table ofContents Page 1. Purpose of Plan 1 2. Definitions 1 3. Plan Administration 6 4. Shares Available for Issuance 7 5. Participation 9 6. Options 10 7. Stock Appreciation Rights 12 8. Restricted Stock Awards and Restricted Stock Units 13 9. Performance Awards 14 Stock Bonuses 15 Other Stock-Based Awards 15 Dividend Equivalents 16 Performance Measures 16 Effect of Termination of Employment or Other Service 19 Payment of Withholding Taxes 22 Change in Control 23 Rights of Eligible Recipients and Participants; Transferability 25 Securities Law and Other Restrictions 26 Deferred Compensation; Compliance with Section 409A 26 Amendment, Modification and Termination 27 Effective Date and Duration of the Plan 28 Miscellaneous 28 i MARTEN TRANSPORT, LTD. 2 1.
